internal_revenue_service number release date index number --------------------- -------------------------- ---------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-154237-03 date date legend taxpayer reservoir f a year year year dear -------------- ---------------------- ---------------------------------------- --------- ---------------------- ------- ------- ------- this letter responds to a letter dated date in which taxpayer requests a ruling that the recovery method applied in connection with a project commenced in a is a qualified tertiary_recovery_method for purposes of sec_43 of the internal_revenue_code the facts and representations submitted are summarized as follows taxpayer is the owner of an operating_interest in oil_and_gas property comprising a severely under- saturated reservoir in state f in year taxpayer self-certified for purposes of sec_43 of the code a tertiary recovery project in the reservoir where the first injection of miscible gas occurred in year the project used a miscible gas displacement method which is a qualified tertiary_recovery_method under sec_1 e ii of the income_tax regulations the method involved a cyclical injection of miscible enriched natural_gas into the reservoir alternating with the injection of water in year the project was suspended due to a natural_gas liquid pump failure after the equipment failure taxpayer started the current project in a using water alternating gas injection into the reservoir studies conducted by the taxpayer in year showed that a significant amount of incremental oil recovery can be achieved by injecting lean gas alternating with water into the reservoir plr-154237-03 under the current project lean hydrocarbon gas is injected into the reservoir alternated with the injection of water because the reservoir is severely under- saturated it can absorb additional gas as lean gas is injected injection of lean gas into the crude_oil in the reservoir causes the reservoir oil to swell and significantly reduces the viscosity of the crude_oil furthermore the injection of lean gas is preferable to the injection of miscible gas for the reservoir because of the high cost of natural_gas liquids used in manufacturing the miscible injectant sec_1_43-2 of the regulations defines the term qualified tertiary sec_43 defines the term qualified_enhanced_oil_recovery_project to sec_43 provides a credit in an amount equal to of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date recovery method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary_recovery_method generally methods identified in revenue rulings or private letter rulings will be limited to those methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or providing the energy and drive mechanism to force the oil to a production well qualify cyclic gas injection is the increase or maintenance of pressure by injection of hydrocarbon gas into the reservoir from which it was originally produced properties of the under-saturated reservoir oil by swelling the oil and reducing its viscosity a result that cannot be achieved by either waterflooding or mere gas cycling in a near-saturated reservoir sec_1_43-2 of the regulations states that a qualified method generally is limited to methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or that provide the energy and drive mechanism to force the oil to a production well your project does both you represent that the recovery method under the current project changes the sec_1_43-2 states that waterflooding and cyclic gas injection do not the water alternating gas injection resembles the cyclic gas injection an you have represented that the project is within the united_states and first plr-154237-03 excluded method under sec_1_43-2 in that in both cases hydrocarbon gas is being injected into the reservoir cycling is a primary method for recovering condensate from a gas condensate reservoir by maintaining the original pressure of the reservoir to prevent retrograde condensation this method is introduced early in the life of the field see manual of oil_and_gas terms howard r williams and charles j meyers matthew bender page also see sec_1_613a-7 in this case the reservoir is not a condensate reservoir and the gas is not being injected to prevent retrograde condensation injection occurs after date as required under sec_43 moreover you have represented that the project involves the application in accordance with sound engineering principles of a recovery method which can reasonably be expected to result in a more than insignificant increase in the amount of oil that will ultimately be recovered based on these facts we conclude that the recovery method commenced by the taxpayer in a at the reservoir is a qualified tertiary_recovery_method not described in sec_1_43-2 or in a revenue_ruling and therefore the current project using the method is a qualified tertiary recovery project provided it otherwise meets the requirements of sec_43 and the regulations thereunder specifically ruled on above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion whether the project implemented by the taxpayer otherwise meets the requirements of a qualified_enhanced_oil_recovery_project under sec_43 and the regulations thereunder the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling is consummated a copy is enclosed for this purpose this ruling is limited to the taxpayer’s request under sec_1_43-2 except as this ruling is directed only to the taxpayer who requested it sec_6110 of sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
